Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 9-1-2022. 
2.        Claims 1, 2, 4 - 15, 18 - 20, 24 - 26 are pending.  Claims 1, 2, 4, 5, 7 - 9, 10 - 12, 15, 18 have been amended.  Claims 3, 16, 17, 21 - 23 have been cancelled.  Claims 24 - 26 are new.  Claims 1, 8, 15 are independent.    This application was filed on 6-21-2017.  

Response to Arguments

3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 9-1-2022, with respect to the rejection(s) under Diebolt in view Smith have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Diebolt in view Smith and further in view of Hollingsworth.

A.  Applicant argues on page 10 of Remarks:    ...   perform operations   ...   via a first communication channel of a routing device    ...   . 

    The Examiner respectfully disagrees.  Diebolt discloses the utilization of one or more communication channels (first, second communication channel) in the processing of provisioning information for network-connected devices. (see Diebolt paragraph [0078], lines 1-14: networking subsystem (switches, routers, network-connected devices), includes an integrated circuit including a configuration mechanism used to switch radio from monitoring and/or transmitting on a given communication channel (i.e. first communication channel) to monitoring and/or transmitting on a different communication channel; (‘monitoring’ comprises receiving signals from other electronic devices and possibly performing one or more processing operations on the received signals)

B.  Applicant argues on page 10 of Remarks:    ...   receive, via the first communication channel, a configuration payload encrypted using the public device ID and containing the device configuration parameters specific to the user and the device   ...   . 

    The Examiner respectfully disagrees.  Diebolt discloses receiving a set of configuration information utilized to configure or provision a network-connected device. (see Diebolt paragraph [0078], lines 6-14: configuration mechanism used to switch radio from monitoring and/or transmitting on a given communication channel (i.e. first communication channel) to monitoring and/or transmitting on a different communication channel; (‘monitoring’ comprises receiving signals from other electronic devices and possibly performing one or more processing operations on the received signals); paragraph [0009], lines 1-15: secure element receives from installing device an installation package (i.e. configuration payload) with a digital signature (i.e. cryptographic procedures associated with encrypting installation package); paragraph [0011], lines 1-4: digital signature associated with a private encryption key of vendor (i.e. device identification) and secure digital signature verified using a corresponding public encryption key; (public/private key pair to perform cryptographic operations))    

C.  Applicant argues on page 10 of Remarks:    ...   configure the device according to the device configuration parameters, wherein configuring the device enables the device to communicate via a second communication channel of the routing device,   ...   . 

    The Examiner respectfully disagrees. Diebolt discloses the utilization of one or more communication channels (first, second communication channel) in the processing of provisioning information for network-connected devices.   (see Diebolt paragraph [0078], lines 6-14: configuration mechanism used to switch radio from monitoring and/or transmitting on a given communication channel (i.e. first communication channel) to monitoring and/or transmitting on a different communication channel; (‘monitoring’ comprises receiving signals from other electronic devices and possibly performing one or more processing operations on the received signals) 
    And, Diebolt discloses the capability for the configuration of a network-connected device. (see Diebolt paragraph [0078], lines 1-10:  networking subsystem includes an integrated circuit including a configuration mechanism that configures device to transmit and/or receive on a given communication channel; receiving signals from other electronic devices and possibly performing one or more processing operations based on the received signals; (perform device configuration operations))

D.  Applicant argues on page 10 of Remarks:    ...   communicate, via the second communication channel, an information request to the provisioning service.  

    The Examiner respectfully disagrees. Diebolt discloses the utilization of one or more communication channels (first, second communication channel) in the processing of provisioning information for network-connected devices.   (see Diebolt paragraph [0078], lines 6-14: configuration mechanism used to switch radio from monitoring and/or transmitting on a given communication channel (i.e. first communication channel) to monitoring and/or transmitting on a different communication channel; (‘monitoring’ comprises receiving signals from other electronic devices and possibly performing one or more processing operations on the received signals)

E.  Applicant argues on page 10 of Remarks: Independent claims 8 and 15 are amended to include elements amended into claim 1. Accordingly, Applicant submits that claims 8 and 15 are allowable over the cited references for reasons similar to those discussed above with respect to claim 1.

    Independent claims 8 and 15 have similar limitations as independent claim 1.  Responses to arguments against independent claim 1 also answer arguments against independent claims 8 and 15.   

F.    Diebolt discloses an installation package utilized to configure (provisioning) an electronic device within a network environment comprising multiple electronic devices with a first electronic device being updated with information (i.e. configuration, installation information) transferred between the electronic devices (i.e. a first electronic device and an updating electronic device).  (see Diebolt Figure 1: (communication between electronic device 110 and updating device 112); paragraph [0033], lines 1-6: update techniques performed on multiple electronic devices; paragraph [0035], lines 1-6: installation package or update package received via wireless communication between electronic device and updating device; communication via network packets transmitted and received between electronic device and updating device (i.e. separate electronic devices))  Diebolt discloses the transfer of user data between electronic devices for personalization operations during a configuration or installation update. (see Diebolt paragraph [0039], lines 1-5: updating electronic device 112, utilizing user data transferred (or migrated) from electronic device 110; (user data for personalization transferred between electronic devices))      
        Smith discloses management of ownership information associated with a particular user and a particular electronic device. Smith disclose device identification information associated with a particular device/user. (see Smith paragraph [0017], lines 1-18: system for device commissioning (i.e. analogous to provisioning); commissioning service processes purchase transactions (i.e. owner determination) and a record is maintained to reliably establish the device’s ownership; paragraph [0056], lines 12-15: unique identifier (i.e. UUID) for device used to establish communication connection utilizing a suitable IoT communication protocol, provisioning communication; paragraph [0051], lines 12-19: requires device to perform an attestation using private key EPID key (public, private asymmetric cryptographic processing); paragraph [0052], lines 14-22: performing additional device provisioning such as configuration of collection-specific device credentials, policies, and settings (i.e. personalized information); obtaining buyer’s commissioning device address and port) 

Claim Rejections - 35 USC § 112

4.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.        Claims 1, 2, 4, 8, 9, 11, 15, 18, 24 - 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be disclosure for the claim limitations: “a first communication channel” and “a second communication channel” and “a router co-located with a device”.  The specification does disclose a provisioning communication channel, a WI-FI channel, a LAN channel, a network channel, and a wired channel. 

Claim Rejections - 35 USC § 103  

6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 1, 2, 6 - 10, 12 - 15, 19, 20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Diebolt et al. (US PGPUB No. 20160054989) in view of Smith et al. (US PGPUB No 20170364908).     	

Regarding Claims 1, 8, 15, Diebolt discloses a device and a method for provisioning a device and one or more tangible processor-readable storage media device embodied with instructions for executing on one or more processors and circuits of a device a process, comprising:
a)  a processor; and b) memory coupled to a processor and comprising computer executable instructions that when executed by the processor, performs operations (see Diebolt paragraph [0014], lines 1-6: secure element includes a processor, memory coupled to processor which stores a program module executed by processor, stored instructions utilized for operations performed by secure element; paragraph [0074]: electronic device includes a computer (indicates a CPU or hardware processor)) to: 
d)  receive, via the first communication channel, a configuration payload encrypted using the public device ID and containing the device configuration parameters specific to the user and the device; (see Diebolt paragraph [0078], lines 6-14: configuration mechanism used to switch radio from monitoring and/or transmitting on a given communication channel (i.e. first communication channel) to monitoring and/or transmitting on a different communication channel; (‘monitoring’ comprises receiving signals from other electronic devices and possibly performing one or more processing operations on the received signals); paragraph [0009], lines 1-15: secure element receives from installing device an installation package (i.e. configuration payload) with a digital signature (i.e. cryptographic procedures associated with encrypting installation package); paragraph [0011], lines 1-4: digital signature associated with a private encryption key of vendor (i.e. device identification) and secure digital signature verified using a corresponding public encryption key; (public/private key pair to perform cryptographic operations))    
e)  decrypt the configuration payload using the private key; (see Diebolt paragraph [0010], lines 1-5: secure element decrypts installation package (i.e. configuration payload) using a second encryption key; paragraph [0011], lines 1-4: digital signature may be associated with a private encryption key and secure digital signature using a corresponding public encryption key) and
f)   configure the device according to the device configuration parameters, wherein configuring the device enables the device to communicate via a second communication channel of the routing device, (see Diebolt paragraph [0078], lines 1-10:  networking subsystem includes an integrated circuit including a configuration mechanism that configures device to transmit and/or receive on a given communication channel; receiving signals from other electronic devices and possibly performing one or more processing operations based on the received signals; (perform device configuration operations); paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports (transmits) user data associated with another purposed application previously installed on the secure element and personalizes the current installing application (associating current application with user data (configuration information) previously stored for a previously installed application)) and   
g)  communicate, via the second communication channel, an information request to the provisioning service. (see Diebolt paragraph [0044], lines 9-16: transmitting frames on wireless channels to enable an electronic device to make initial contact, exchanging subsequent data/management frames (packets) such as request establishing connection, configuring security options and transmitting/receiving packets or frames for device configuration)  

Furthermore, Diebolt discloses for c): to communicate device information of the device to a provisioning service, the device information being cryptographically associated with a private key securely stored in the device. (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports user data associated with another purposed application previously installed on the secure element and personalizes the installing application (associating current application with user data stored for a previously installed application); installation package comprising a digital signature; paragraph [0011], lines 1-4: digital signature associated with a private encryption key of a vendor (i.e. device identification information associated with device vendor) and secure digital signature verified using a corresponding public encryption key; (public/private key pair utilized to perform cryptographic operations); paragraph [0044], lines 9-16: transmitting frames on wireless channels to enable an electronic device to make initial contact, exchanging subsequent data/management frames (packets) such as request establishing connection, configuring security options and transmitting/receiving packets or frames for device configuration)    

    Although Diebolt discloses communicating device information to a provisioning service and personalizing (or configuring) a device specific to a particular user, Diebolt does not specifically disclose for c): to communicate a public device ID to a provisioning service, a user being identified as owner of the device based on an ownership record and the public device ID, one or more device configuration parameters specific to the user and the device being stored in association with the ownership record.  
However, Smith discloses wherein for c): to communicate a public device ID to a provisioning service, a user being identified as owner of the device based on an ownership record and the public device ID, one or more device configuration parameters specific to the user and the device being stored in association with the ownership record. (see Smith paragraph [0017], lines 1-18: system for device commissioning (i.e. analogous to provisioning); commissioning service processes purchase transactions (owner determination) and a record is maintained to reliably establish the device’s ownership; paragraph [0056], lines 12-15: unique identifier (i.e. UUID) for device used to establish communication connection utilizing a suitable IoT communication protocol, provisioning communication; paragraph [0051], lines 12-19: requires device to perform an attestation using private key EPID key (public, private asymmetric cryptographic processing); paragraph [0052], lines 14-22: performing additional device provisioning such as configuration of collection-specific device credentials, policies, and settings (personalized information); obtaining buyer’s commissioning device address and port)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Diebolt for c): to communicate a public device ID to a provisioning service, a user being identified as owner of the device based on an ownership record and the public device ID, one or more device configuration parameters specific to the user and the device being stored in association with the ownership record as taught by Smith.  One of ordinary skill in the art would have been motivated to employ the teachings of Smith for the benefits achieved from a system that enables device provisioning or configuration based upon specific device credentials, policies, and settings within a network environment. (see Smith paragraph [0052], lines 14-22)  

Regarding Claims 2, 9, Diebolt-Smith discloses the device of claim 1 and the method of claim 8, wherein the first communication channel being configured to communicate with a predefined selection of destinations. (see Diebolt paragraph [0078], lines 1-10:  networking subsystem comprises an integrated circuit including a configuration mechanism that configures a device to transmit and/or receive on a given communication channel (i.e. first communication channel); receiving signals from other electronic devices and performing one or more processing operations on the received signals; (perform device configuration operations))    

Regarding Claim 10, Diebolt-Smith discloses the method of claim 8 21further comprising: receiving power at the device, wherein a provisioning channel ID is stored on the device prior to receiving the power at the device. (see Diebolt paragraph [0044], lines 9-16: transmitting frames (packets) on wireless channels to enable an electronic device to make initial contact, exchanging subsequent data/management frames such as request establishing connection, configuring security options and transmitting and receiving packets for device configuration) 
   

Regarding Claims 6, 14, 19, Diebolt-Smith discloses the device of claim 1 and the method of claim 8 and the one or more tangible processor-readable storage media device of claim 15, wherein the provisioning service identifies the user as the owner of the device based on a determination of whether a device information stored in the ownership record matches the device information communicated by the device. (see Diebolt paragraph [0131], lines 1-13: CAP file digitally signed using one or more certificates utilizing encryption key such as private keys of a provider of electronic device and/or a vendor (device identification) providing a component (i.e. secure element); (certificates indicate information such as owner of electronic device)) 
Smith discloses a public device ID for a particular device as stated in Claim 1 above.     

Regarding Claims 7, 12, Diebolt-Smith discloses the device of claim 1 and the method of claim 8, wherein functionality of the device is limited based on the encrypted configuration payload received from the provisioning service. (see Diebolt paragraph [0009], lines 1-15: secure element receives from installing device an installation package with a digital signature; paragraph [0078], lines 1-10: networking subsystem comprises an integrated circuit including a configuration mechanism that configures the device to transmit and/or receive on a given communication channel (a provisioning channel); receiving signals from other electronic devices and performing one or more processing operations on the received signals; (perform device configuration operations); (configuration: network communication limited to particular communication channels)) 

Regarding Claims 13, 20, Diebolt-Smith discloses the method of claim 8 and the one or more tangible processor-readable storage media device of claim 15, wherein the device information is a public key cryptographically associated with the private key as a public/private key pair. (see Diebolt paragraph [0010], lines 1-5: installing purposed application, secure element decrypts the installation package using a second encryption key; paragraph [0011], lines 1-4: digital signature (and encrypted data) associated with a private encryption key and the secure element verifies the digital signature using a corresponding public encryption key; (public/private key pair utilized for cryptographic operations))    
Smith discloses a public device ID for a particular device as stated in Claim 1 above. 

Regarding Claim 24, Diebolt-Smith discloses wherein the device of claim 1, wherein the first communication channel is constrained by at least one of bandwidth, frequency speed, or rate as compared to the second communication channel. (see Diebolt paragraph [0078], lines 1-6: include a configuration mechanism (such as one or more hardware and/or software mechanisms) that configures the radio(s) to transmit and/or receive on a given communication channel (e.g., a given carrier frequency); (selected: frequency))    

8.       Claims 4, 5, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Diebolt in view of Smith and further in view of Larson et al. (US PGPUB No. 20020093915).     

Regarding Claim 4, Diebolt-Smith discloses the device of claim 1 wherein the configuration payload includes connection parameters for connecting to a network of the device, the network providing the second communication channel. (see Diebolt paragraph [0078], lines 1-10:  networking subsystem includes an integrated circuit including a configuration mechanism that configures device to transmit and/or receive on a given communication channel (i.e. second communication channel); receiving signals from other electronic devices and possible performing one or more processing operations on the received signals; (perform device configuration operations))     

Diebolt-Smith does not explicitly disclose local area network (LAN) connection parameters to communicatively connect to a LAN. 
However, Larson discloses wherein includes local area network (LAN) connection parameters for connecting to a LAN, and the LAN providing the communication channel. (see Larson paragraph [0056], lines 1-6: network device installed on a LAN and connected to a telecommunication network; network device configured to use basic network configuration parameters; paragraph [0058], lines 5-11: request contains network parameter information such as identity, public key, range of IP addresses used as network addresses; paragraph [0059], lines 1-3: certificate authority verifies the information and parameters contained in certificate request; paragraph [0061], lines 1-12: when certificates of each respective entity have been verified, the connection (VPN) is established between the entities)      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Diebolt-Smith for local area network (LAN) connection parameters to communicatively connect to a LAN as taught by Larson. One of ordinary skill in the art would have been motivated to employ the teachings of Larson for the benefits achieved from the flexibility of a system that enables to simplify administration for establishing LAN connections. (see Larson paragraph [0042], lines 1-3)    

Regarding Claim 5, Diebolt-Smith discloses the device of claim 4, the computer executable instructions further performing operations, communicatively connecting to the network using network connection parameters in the encrypted configuration payload, the network providing the second communication channel; (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports user data associated with another purposed application installed on the secure element (i.e. application user analogous to owner of electronic device) and personalizes the installing application with the user data; paragraph [0078], lines 6-14: configuration mechanism used to switch radio from monitoring and/or transmitting on a given communication channel (i.e. second communication channel) to monitoring and/or transmitting on a different communication channel; (‘monitoring’ comprises receiving signals from other electronic devices and possibly performing one or more processing operations on the received signals), and receive an additional configuration payload from the provisioning service via the network, the additional configuration payload containing additional device parameters specific to the user and the device. (see Diebolt paragraph [0131], lines 1-13: CAP file digitally signed using one or more certificates utilizing encryption key such as private key of a provider of electronic device and/or a vendor providing a component (secure element); (certificate indicates information such as owner of electronic device))    

Diebolt-Smith does not explicitly disclose a LAN. 
However, Larson discloses wherein a LAN. (see Larson paragraph [0056], lines 1-6: network device installed on a LAN and connected to a telecommunication network; network device is configured to use basic network configuration parameters; paragraph [0058], lines 5-11: request contains network parameter information such as identity, public key, range of IP addresses used as network addresses; paragraph [0059], lines 1-3: certificate authority verifies the information and parameters contained in certificate request; paragraph [0061], lines 1-12: when certificates of each respective entity have been verified, the connection (VPN) is established between the entities)      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Diebolt-Smith for a LAN as taught by Larson.  One of ordinary skill in the art would have been motivated to employ the teachings of Larson for the benefits achieved from the flexibility of a system that enables to simplify administration for establishing LAN connections.   (see Larson paragraph [0042], lines 1-3)  

Regarding Claims 11, 18, Diebolt-Smith discloses the method of claim 10 and the one or more tangible processor-readable storage media device of claim 15, communicatively connecting to the LAN using LAN connection parameters in the encrypted configuration payload, the LAN providing the second communication channel; and receiving an additional configuration payload from the provisioning service via the second communication, (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports user data associated with another purposed application installed on the secure element (i.e. application user analogous to owner of electronic device) and personalizes the installing application with the user data; paragraph [0078], lines 6-14: configuration mechanism used to switch radio from monitoring and/or transmitting on a given communication channel (i.e. first communication channel) to monitoring and/or transmitting on a different communication channel; (‘monitoring’ comprises receiving signals from other electronic devices and possibly performing one or more processing operations on the received signals), the additional configuration payload containing additional device parameters specific to the user and the device. (see Diebolt paragraph [0131], lines 1-13: CAP file digitally signed using one or more certificates utilizing encryption key such as private key of a provider of electronic device and/or a vendor providing a component (secure element); (certificate indicates information such as owner of electronic device))    

Diebolt-Smith does not explicitly disclose a LAN. 
However, Larson discloses wherein a LAN. (see Larson paragraph [0056], lines 1-6: network device installed on a LAN and connected to a telecommunication network; network device is configured to use basic network configuration parameters; paragraph [0058], lines 5-11: request contains network parameter information such as identity, public key, range of IP addresses used as network addresses; paragraph [0059], lines 1-3: certificate authority verifies the information and parameters contained in certificate request; paragraph [0061], lines 1-12: when certificates of each respective entity have been verified, the connection (VPN) is established between the entities)      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Diebolt-Smith for a LAN as taught by Larson.  One of ordinary skill in the art would have been motivated to employ the teachings of Larson for the benefits achieved from the flexibility of a system that enables to simplify administration for establishing LAN connections.   (see Larson paragraph [0042], lines 1-3)  

9.        Claims 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Diebolt in view of Smith and further in view of Hollingsworth et al. (US PGPUB No 20160352790).

Regarding Claims 25, 26, Diebolt-Smith discloses the device of claim 1 and the method of claim 8. 
Diebolt does not specifically disclose transfer of device ownership. 
However, Smith discloses wherein: ownership of the device is transferred to the user by associating the public device ID with the user.  (see Smith paragraph [0036], lines 1-4: ownership transfer module is configured to receive requests to transfer ownership of computing devices (e.g., compute device) from one owner/device to another and to facilitate the transfers based on those requests; paragraph [0017], lines 1-18: system for device commissioning (i.e. analogous to provisioning); commissioning service processes purchase transactions (owner determination) and a record is maintained to reliably establish the device’s ownership; paragraph [0056], lines 12-15: unique identifier (i.e. UUID) for device used to establish communication connection utilizing a suitable IoT communication protocol, provisioning communication; paragraph [0051], lines 12-19: requires device to perform an attestation using private key EPID key (public, private asymmetric cryptographic processing); paragraph [0052], lines 14-22: performing additional device provisioning such as configuration of collection-specific device credentials, policies, and settings (personalized information); obtaining buyer’s commissioning device address and port)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Diebolt for transfer of device ownership as taught by Smith.  One of ordinary skill in the art would have been motivated to employ the teachings of Smith for the benefits achieved from a system that enables device provisioning or configuration based upon specific device credentials, policies, and settings within a network environment. (see Smith paragraph [0052], lines 14-22)

Diebolt-Smith does not specifically disclose if provisioning service detects that ownership has not been transferred, the provisioning service locks the device.
However, Hollingsworth discloses if the provisioning service detects that ownership has not been transferred when the device is connected to the first communication channel, the provisioning service locks the device with an update to prevent an unauthorized party from using the device. (see Hollingsworth paragraph [0064], lines 1-8: device, is also provisioned to be protected and communication device is encrypted to provide added security protection in the case a user's device is required to be locked down to prevent unauthorized access; paragraph [0065], lines 1-4: device configuration profile updated for each communication device to receive requests for performing operations at the device (e.g., locking the device))   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Diebolt-Smith for if provisioning service detects that ownership has not been transferred, the provisioning service locks the device as taught by Hollingsworth. One of ordinary skill in the art would have been motivated to employ the teachings of Hollingsworth for the benefits achieved from a system that enables the capability to lock a device to prevent access due a particular device state (access not allowed).  (see Hollingsworth paragraph [0064], lines 1-8; paragraph [0065], lines 1-4)  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CJ/
November 21, 2022     

                                                                                                                                                                                                  /FATOUMATA TRAORE/Primary Examiner, Art Unit 2436